DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/23/2021 and 06/15/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,989,998 B2 in view of Liao et al. 
U.S. Patent No. 10,989,998 B2 discloses:
Claim 1 reads on patented claim 1, column 11, lines 2-18.
Claim 2 reads on patented claim 2, column 11, lines 30-37.
Claim 3 reads on patented claim 5, column 11, lines 47-52.
Claim 4 reads on patented claim 3, column 11, lines 39-42.
Claim 5 reads on patented claim 4, column 11, lines 44-45.
Claim 6 reads on patented claim 6, column 11, lines 55-61.
Claim 7 reads on patented claim 8, column 12, lines 5-10.
Claim 8 reads on patented claim 9, column 12, lines 12-16.
Claim 9 reads on patented claim 10, column 12, lines 20-22.
Claim 10 reads on patented claim 7, column 11, line 65 through column 12, line 3.
Claim 11 reads on patented claim 11, column 12, lines 25-35.
Claim 12 reads on patented claim 12, column 12, lines 38-44.
Claim 13 reads on patented claim 13, column 12, lines 47-57.
Claim 14 reads on patented claim 14, column 12, line 58 through column 13, line 8.
Claim 15 reads on patented claim 15, column 13, lines 20-25.
Claim 16 reads on patented claim 16, column 13, lines 27-30.
Claim 17 reads on patented claim 17, column 13, line 27 through column 14, line 3.
Claim 18 reads on patented claim 18, column 14, lines 5-10.
Claim 19 reads on patented claim 19, column 14, lines 12-20.
Claim 20 reads on patented claim 20, column 14, lines 23-34.
U.S. Patent No. 10,989,998 B2 teaches the salient features of the present invention as explained above except (regarding claims 1 and 14) a surface distribution of the first light source module imaged onto the wavelength conversion device.
Liao et al. (US Pub. No. 2015/0362830 A1) teaches a surface distribution (i.e. distribution area) of the first light source module (Figure 4, element 110) imaged onto the wavelength conversion device (Figure 4, element 120).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a surface distribution of the first light source module imaged onto the wavelength conversion device as shown by Liao et al. in combination with U.S. Patent No. 10,989,998 B2 for the purpose of converting part of the beam into a wavelength conversion beam and reflect a part of the beam (Liao et al., page 1, paragraph 0012, lines 6-8).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hu et al. (US Pub. No. 2017/0205695 A1) discloses a light-emitting device and a projection system, comprising: a light source, configured to emit excitation light; a beam-splitting-combining plate disposed in a going light path of the excitation light, and including a beam-splitting portion configured to split the excitation light into a first excitation light and a second excitation light along different propagation paths; a first wavelength conversion device disposed in an outgoing light path of the first excitation light, and including a first wavelength converting layer configured to absorb the first excitation light to generate first excited light, and a second wavelength conversion device disposed in an outgoing light path of the second excitation light and configured to reflect the second excitation light back to the beam-splitting-combining plate. The beam-splitting-combining plate further includes a beat-combining portion disposed around the beam-splitting portion, and the beam-combining portion is configured to combine the first excited light and second excitation light respectively reflected to the beam-splitting-combining plate into one beam, the thereby reducing the size and the cost of the projection system.
Hu et al. (US Patent No. 10,824,066 B2) teaches a light source, including an excitation light source, an excited light supplying device, a partially coating film and a light supplementing device. The partially coating film is arranged on light path of the excitation light and the excited light, which includes a first area for transmitting/reflecting the excitation light to form main path light or side path light respectively, and a second region area for reflecting/transmitting all incident light; the excited light supplying device is provided on light path of the main path light to generate excited light transmitted to the partially coating film after irradiated by main path light; the light supplement device is provided on light path of the side path light for performing light homogenization on the side path light and generating supplemental light transmitted to the partially coating film; and the supplemental light combines with the excited light after passing through the partially coating film.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAGDA CRUZ/Examiner, Art Unit 2882                                                                                                                                                                                                        
07/02/2022